UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6572


ISSAC D. PATTERSON,

                Plaintiff – Appellant,

          v.

HAROLD CLARK, Director Virginia/D.O.C.; BRYAN WATSON,
Warden; JERRY TOWNSEND, Assistant Warden; ELIZA S. WILLIS,
Institutional Program Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00006-RAJ-DEM)


Submitted:   October 29, 2015             Decided:   November 24, 2015


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Issac D. Patterson, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Issac    D.   Patterson      appeals        the    district          court’s      order

granting defendants’ motion for summary judgment and dismissing

Patterson’s complaint filed under 42 U.S.C. § 1983 (2012).                                  We

have     reviewed       the   record     and       find    no       reversible        error.

Patterson      claims    that   defendants         are    responsible         for     placing

false information in his file, which the Virginia Parole Board

relied on to deny him parole.                     Even if that information was

false,    “where     the      denial    of       parole    .    .     .     rests   on     one

constitutionally valid ground, the Board’s consideration of an

allegedly      invalid     ground      would     not     violate      a     constitutional

right.”        Bloodgood v. Garraghty, 783 F.2d 470, 475 (4th Cir.

1986).     Here, in addition to the allegedly false information,

the Board provided several other constitutionally valid grounds

for denying parole.           We dispense with oral argument because the

facts    and    legal    contentions      are      adequately        presented        in   the

materials      before    this    court    and      argument         would    not    aid    the

decisional process.

                                                                                    AFFIRMED




                                             2